Exhibit 10.1

 

MASTER SERVICES AGREEMENT

 

This Services Agreement (“Agreement”) entered into this 2nd day of March 2009,
by and between InfoLogix, Inc., a Delaware corporation having a place of
business at 101 E.  County Line Road, Hatboro, PA 19040 (“Client”) and Futura
Services, Inc., a Pennsylvania corporation having a place of business at 515
Pennsylvania Avenue, Fort Washington, PA 19034 (“Futura”) (each a “Party” and
collectively the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, Client provides enterprise mobile wireless solutions and support to the
healthcare, pharmaceutical, retail, transportation, travel and entertainment,
supply chain/logistics, manufacturing and financial markets, which solutions
include, without limitation, the design, development and manufacture of
products, RFID and other software and proprietary systems, and systems
integration services (the “Business”);

 

WHEREAS, Futura provides outsourcing services and functions, surrounding the
support of the equipment used in Client’s Business; and

 

WHEREAS, it is the desire and intention of Client to engage Futura for the
purpose of providing certain services as set forth in this Agreement.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
with the parties intending to be legally bound do hereby agree as follows:

 


1.            SERVICES


 


1.1  SERVICES.  FUTURA SHALL PROVIDE TO CLIENT, OR TO CLIENT’S CUSTOMERS (EACH,
A “CUSTOMER”), THE SERVICES DESCRIBED AND SET FORTH IN EXHIBIT 1.  THE
“SERVICES” WILL BE PURCHASED PURSUANT TO PURCHASE ORDERS ISSUED BY THE CLIENT
AND WILL SPECIFIED IN MUTUALLY AGREEABLE  STATEMENTS OF WORK (“SOW”), SUCH SOW’S
MAY BE FOUND IN SUBSEQUENT EXHIBITS ATTACHED TO THIS MASTER SERVICES AGREEMENT. 
EACH SOW WILL SET FORTH AMONG OTHER THINGS, THE CUSTOMER, THE SPECIFIC SERVICES
TO BE RENDERED; ANY PROTOTYPES, GOODS OR MATERIALS TO BE

 

--------------------------------------------------------------------------------


 


PURCHASED AND DELIVERED BY FUTURA IN CONNECTION THEREWITH (“MATERIALS”); AND THE
ROLES AND RESPONSIBILITIES OF THE PARTIES THERETO.  EACH SOW SHALL SPECIFICALLY
IDENTIFY THIS AGREEMENT AND INDICATE THAT IT IS SUBJECT TO THE TERMS HEREOF.  TO
THE EXTENT THERE ARE ANY CONFLICTS OR INCONSISTENCIES BETWEEN THIS AGREEMENT,
SOW AND ANY PURCHASE ORDER (EXCEPT AS IT MAY RELATE TO PERFORMANCE OR ACCEPTANCE
CRITERIA), THE PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL.  FUTURA
WILL PROVIDE TO CLIENT ONLY THOSE SERVICES AND MATERIALS DESCRIBED AS ITS
OBLIGATION IN EACH SOW (COLLECTIVELY, THE “DELIVERABLES”).  THE DELIVERABLES
SPECIFICALLY DESCRIBED IN EACH SOW ARE EXCLUSIVE, AND NO OTHER SERVICES,
MATERIALS OR OBLIGATIONS SHALL BE IMPLIED (E.G., SYSTEM INTERFACING, SOFTWARE
PROGRAMMING, SUPPORT, ETC.).


 


1.2  ACCEPTANCE OF DELIVERABLES.  EACH SOW WILL DESCRIBE, IF APPLICABLE, THE
ACCEPTANCE AND/OR PERFORMANCE CRITERIA FOR EACH OF THE DELIVERABLES AND THE
COMPLETION CRITERIA, IF ANY, TO SIGNIFY COMPLETION OF EACH PHASE OF A PROJECT
THEREUNDER.  TO THE EXTENT NOT SPECIFICALLY OUTLINED IN AN SOW, FUTURA WILL
PERFORM THE SERVICES CONSISTENT WITH THE PERFORMANCE CRITERIA SET FORTH IN
EXHIBIT 1.  IN THE EVENT OF A CONFLICT BETWEEN THIS AGREEMENT AND AN SOW WITH
REGARD TO PERFORMANCE OR ACCEPTANCE CRITERIA, THE APPLICABLE SOW SHALL GOVERN. 
CLIENT SHALL PROMPTLY REVIEW, EVALUATE AND TEST EACH OF THE DELIVERABLES WITHIN
THE APPLICABLE TIME PERIOD SET FORTH IN AN SOW (AND, IF NO SUCH PERIOD IS
SPECIFIED IN THE SOW, THEN WITHIN THIRTY (45) DAYS FROM THE DATE THE DELIVERABLE
IS DELIVERED TO CLIENT, OR TO CLIENT’S CUSTOMER AS APPLICABLE) TO DETERMINE
WHETHER OR NOT SUCH DELIVERABLE SATISFIES THE APPLICABLE ACCEPTANCE CRITERIA IN
ALL MATERIAL RESPECTS.  FUTURA SHALL HAVE THE RIGHT TO REJECT ANY SOW, IN WHICH
EVENT, SUCH SOW SHALL NOT BE COUNTED IN SATISFYING THE ANNUAL MINIMUM PURCHASE,
IN WHICH EVENT CLIENT SHALL HAVE THE RIGHT TO PROCURE SERVICES FOR THE REJECTED
SOW PROVIDED IT IS AT THE SAME TERMS AND CONDITIONS AS OFFERED TO FUTURA.


 


1.3  MINIMUM PURCHASE REQUIREMENTS.  FUTURA SHALL HAVE THE EXCLUSIVE RIGHT TO
PERFORM THE SERVICES FOR THE CLIENT IN EXCHANGE FOR THE FEES SET FORTH IN
SECTION 3 BELOW UNTIL THE EARLIER OF (I) TERMINATION OF THIS AGREEMENT PURSUANT
TO SECTION 9.2 HEREIN OR (II) THE FULFILLMENT OF SOWS IN THE AMOUNT OF
$1,500,000 FOR EACH CALENDAR YEAR DURING THE TERM (AS HEREINAFTER DEFINED) (THE
“ANNUAL MINIMUM PURCHASE”), INCLUDING A PRO RATA PORTION OF SUCH ANNUAL MINIMUM
PURCHASE AMOUNT FOR ANY PARTIAL CALENDAR YEAR DURING THE TERM.  AFTER THE ANNUAL
MINIMUM PURCHASE FOR SUCH TWELVE MONTH PERIOD IS ACHIEVED, THE CLIENT MAY USE
OTHER

 

2

--------------------------------------------------------------------------------


 


PROVIDERS TO PERFORM THE SERVICES FOR SUCH YEAR, PROVIDED FUTURA SHALL BE GIVEN
THE RIGHT TO PERFORM THE SERVICES ON THE SAME TERMS AND CONDITIONS OF SUCH OTHER
PROVIDERS WITH THE CONSENT OF THE CLIENT NOT TO BE UNREASONABLY WITHHELD.


 


1.4  RIGHT TO PERFORM SERVICES FOR OTHERS.  SUBJECT TO THE REQUIREMENTS OF
SECTION 5.3 HEREOF, FUTURA MAY PERFORM SERVICES THAT ARE THE SAME OR
SUBSTANTIALLY SIMILAR TO THE SERVICES FOR OTHER FUTURA CLIENTS.  SUBJECT TO THE
REQUIREMENTS OF SECTION 5.3 HEREOF, THIS AGREEMENT SHALL NOT PREVENT OR LIMIT
FUTURA FROM USING ANY OF ITS PERSONNEL, EQUIPMENT, FACILITIES OR TECHNOLOGY FOR
SUCH PURPOSES.


 


1.5  USE OF SUBCONTRACTORS.  CLIENT ACKNOWLEDGES THAT FUTURA SHALL HAVE THE
RIGHT TO ENGAGE SUBCONTRACTORS IN THE PERFORMANCE OF ANY OF THE SERVICES
HEREUNDER, PROVIDED THAT NO SUBCONTRACTING SHALL RELEASE FUTURA FROM ITS
RESPONSIBILITY FOR ITS OBLIGATIONS UNDER THIS AGREEMENT.  FUTURA SHALL BE
RESPONSIBLE FOR THE WORK AND ACTIVITIES OF ANY SUBCONTRACTOR, INCLUDING
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT.  FUTURA SHALL BE RESPONSIBLE FOR
ALL PAYMENTS TO ITS SUBCONTRACTORS.


 


2.            CHANGES IN SERVICES


 


2.1  ADDITIONAL SERVICES.  THE PARTIES MAY AGREE FROM TIME TO TIME FOR FUTURA TO
PERFORM ADDITIONAL SERVICES AND FUNCTIONS (THE “ADDITIONAL SERVICES”).  THE
PERFORMANCE OF SUCH ADDITIONAL SERVICES SHALL BE GOVERNED BY THIS AGREEMENT
DURING THE TERM, AND THE TERMS AND CONDITIONS OF SUCH ADDITIONAL SERVICES SHALL
BE REFLECTED IN AN AMENDED OR NEW SOW SIGNED BY BOTH PARTIES.


 


2.2  EXCUSABLE DELAYS AND FAILURES.  FUTURA, OR ITS SUBCONTRACTORS ENGAGED TO
PERFORM THE SERVICES, WILL BE EXCUSED FROM DELAYS IN PERFORMING, OR FROM A
FAILURE TO PERFORM,  TO THE EXTENT THAT SUCH DELAYS OR FAILURES ARE CAUSED BY
FIRE, FLOOD, STRIKE, CIVIL, GOVERNMENTAL, OR MILITARY AUTHORITY, ACT OF GOD,
LABOR DISPUTES, MECHANICAL OR ELECTRICAL BREAKDOWN, OR OTHER CAUSES BEYOND ITS
(OR ITS SUBCONTRACTORS’) CONTROL.  IN THE EVENT FUTURA IS UNABLE TO PERFORM
SERVICES FOR MORE THAN SIXTY (60) DAYS FOR ANY REASONS DESCRIBED IN THE
PRECEDING SENTENCE, CLIENT MAY TERMINATE THE APPLICABLE SOW.  THE CANCELED
PORTION OF THE SOW SHALL NOT BE COUNTED IN SATISFYING THE ANNUAL MINIMUM
PURCHASE.

 

3

--------------------------------------------------------------------------------


 


CLIENT ACKNOWLEDGES THAT CLIENT’S FAILURE OR DELAY IN FURNISHING NECESSARY
INFORMATION, EQUIPMENT OR ACCESS TO FACILITIES, DELAYS OR FAILURE BY CLIENT IN
COMPLETING TASKS REQUIRED OF CLIENT OR IN OTHERWISE PERFORMING CLIENT’S
OBLIGATIONS HEREUNDER OR UNDER ANY SOW TO THIS AGREEMENT WILL BE CONSIDERED AN
EXCUSABLE DELAY OR EXCUSABLE FAILURE TO PERFORM HEREUNDER AND SHALL NOT BE A
MATERIAL BREACH BY FUTURA.


 


3.            PAYMENT


 


3.1  FEES.  CLIENT SHALL PAY TO FUTURA THE FEES AND OTHER COMPENSATION IN THE
AMOUNTS FOR THE SPECIFIC SERVICES REQUESTED PURSUANT TO EACH RESPECTIVE SOW. 
FUTURA WILL HAVE NO OBLIGATION TO PERFORM ANY SERVICES AND FUTURA MAY TERMINATE
THIS AGREEMENT UPON THIRTY (30) DAYS WRITTEN NOTICE WITH AN OPPORTUNITY FOR
INFOLOGIX TO CURE SUCH BREACH WHEN ANY AMOUNT IN EXCESS OF $100,000 REQUIRED TO
BE PAID BY CLIENT REMAINS DUE AND UNPAID OR ANY AMOUNT REMAINS DUE AND UNPAID
FOR 90 DAYS OR MORE.  CLIENT MAY TERMINATE THIS AGREEMENT UPON THIRTY (30) DAYS
WRITTEN NOTICE WITH AN OPPORTUNITY FOR FUTURA TO CURE WHEN ANY AMOUNT IN EXCESS
OF $100,000 REQUIRED TO BE PAID BY FUTURA REMAINS DUE AND UNPAID OR ANY AMOUNT
REMAINS DUE AND UNPAID FOR 90 DAYS OR MORE.


 


3.2  INVOICES; PAYMENTS.  FUTURA SHALL INVOICE CLIENT UPON THE INITIATION OF
SERVICE DETAILED IN THE SOW.  PAYMENTS FOR THE SERVICES SHALL BE DUE NET THIRTY
(30) DAYS FROM INVOICE DATE, UNLESS OTHERWISE AGREED IN WRITING.  FUTURA
RESERVES THE RIGHT TO CHARGE CLIENT INTEREST, AT A RATE EQUAL TO THE LESSER OF
ONE AND ONE HALF PERCENT (1.5%) PER MONTH OR THE MAXIMUM LEGAL RATE PERMITTED,
ON THE AMOUNT SHOWN ON ANY INVOICE THAT IS PAID AFTER THE DUE DATE OF PAYMENT
SPECIFIED ABOVE.


 


3.3  RECORDS; AUDIT RIGHTS.  CLIENT SHALL MAINTAIN COMPLETE AND ACCURATE BOOKS
AND RECORDS WITH RESPECT TO THE SERVICES SIMILAR TO AND PROVIDED BY FUTURA UNTIL
AT LEAST THREE (3) YEARS AFTER TERMINATION OF THIS AGREEMENT.  FUTURA SHALL AT
ANY TIME, ON AT LEAST TWENTY (20) BUSINESS DAYS PRIOR NOTICE TO CLIENT, BE
ENTITLED TO RETAIN AN ACCOUNTING FIRM TO AUDIT THE BOOKS AND RECORDS OF CLIENT
FOR THE PURPOSE OF CONFIRMING THE PERFORMANCE OF THE OBLIGATIONS HEREUNDER AND
ACCURACY OF FEES HEREUNDER.  SUCH ACCOUNTING FIRM SHALL EXECUTE A NONDISCLOSURE
AGREEMENT PRIOR TO ANY SUCH AUDIT.  ANY SUCH AUDIT SHALL BE PERFORMED AT
FUTURA’S EXPENSE DURING NORMAL BUSINESS HOURS.  FUTURA SHALL MAINTAIN COMPLETE
AND ACCURATE BOOKS AND RECORDS

 

4

--------------------------------------------------------------------------------


 


WITH RESPECT TO THE SERVICES PROVIDED HEREUNDER UNTIL AT LEAST THREE (3) YEARS
AFTER TERMINATION OF THIS AGREEMENT.  CLIENT SHALL AT ANY TIME, ON AT LEAST
TWENTY (20) BUSINESS DAYS PRIOR NOTICE TO FUTURA, BE ENTITLED TO RETAIN AN
ACCOUNTING FIRM TO AUDIT THE CALL AND SOW STATISTICS RELATING TO WORK PERFORMED
BY FUTURA TO CLIENT FOR THE PURPOSE OF CONFIRMING THE PERFORMANCE OF THE
OBLIGATIONS HEREUNDER AND ACCURACY OF FEES HEREUNDER.  SUCH ACCOUNTING FIRM
SHALL EXECUTE A NONDISCLOSURE AGREEMENT PRIOR TO ANY SUCH AUDIT.  ANY SUCH AUDIT
SHALL BE PERFORMED AT CLIENT’S EXPENSE DURING NORMAL BUSINESS HOURS.


 


4.            OBLIGATIONS OF THE PARTIES


 


4.1  CLIENT’S PERSONNEL COMMITMENT.  CLIENT WILL ENSURE THAT ALL CLIENT
PERSONNEL WHO MAY BE NECESSARY OR APPROPRIATE FOR THE SUCCESSFUL DELIVERY OF THE
SERVICES WILL, ON REASONABLE NOTICE: (A) BE AVAILABLE TO ASSIST FUTURA’S
PERSONNEL BY ANSWERING BUSINESS, TECHNICAL AND OPERATIONAL QUESTIONS AND
PROVIDING REQUESTED DOCUMENTS, GUIDELINES AND PROCEDURES IN A TIMELY MANNER;
(B) PARTICIPATE IN PROGRESS AND OTHER SERVICE-RELATED MEETINGS; AND (C) BE
AVAILABLE TO ASSIST FUTURA WITH ANY OTHER ACTIVITIES OR TASKS REASONABLY
REQUIRED TO COMPLETE THE SERVICES IN ACCORDANCE WITH THIS AGREEMENT.


 


4.2  VISA/WORK PERMITS.  IN THE EVENT IT IS NECESSARY FOR FUTURA TO OBTAIN VISAS
OR WORK PERMITS FOR FUTURA PERSONNEL, CLIENT WILL COOPERATE WITH FUTURA BY
TAKING REASONABLY NECESSARY ACTIONS TO FACILITATE FUTURA’S EFFORTS, INCLUDING
PROVIDING DOCUMENTATION INDICATING THE NATURE AND LOCATION OF THE WORK TO BE
PERFORMED, THE NECESSITY OF THE WORK TO BE PERFORMED, AND OTHER DOCUMENTATION AS
MAY BE REASONABLY REQUIRED AND RELATED TO THIS AGREEMENT, AND POSTING SUCH
NOTICES AS MAY BE LEGALLY REQUIRED.  COSTS FOR OBTAINING SUCH VISAS OR WORK
PERMITS FOR ITS PERSONNEL SHALL BE THE RESPONSIBILITY OF FUTURA.


 


4.3  EXPORT CONTROL.   THE TERM “TECHNICAL DATA” USED IN THIS SECTION IS DEFINED
IN THE UNITED STATES EXPORT ADMINISTRATION REGULATIONS (“REGULATIONS”).  THE
PARTIES ACKNOWLEDGE THAT TO THE EXTENT ANY TECHNICAL DATA PROVIDED UNDER THIS
AGREEMENT ARE SUBJECT TO US EXPORT LAWS AND REGULATIONS.  NEITHER PARTY SHALL
USE, DISTRIBUTE, TRANSFER, OR TRANSMIT TECHNICAL DATA PROVIDED BY THE OTHER
PARTY UNDER THIS AGREEMENT EXCEPT IN COMPLIANCE WITH US EXPORT LAWS AND
REGULATIONS.  EACH PARTY SHALL COMPLY WITH THE FOREIGN CORRUPT PRACTICES ACT, AS
AMENDED, AND THE RULES AND REGULATIONS THEREUNDER.  TO THE EXTENT THAT ANY OF
THE SERVICES CANNOT BE

 

5

--------------------------------------------------------------------------------


 


PERFORMED OR PROVIDED WITHOUT VIOLATION OF ANY LAW, REGULATION, OR OTHER
CONTROL, THEN FUTURA SHALL NOT BE OBLIGATED TO PROVIDE THE SAME AND THE
APPLICABLE SOW SHALL BE AMENDED ACCORDINGLY.


 


4.4  COMPLIANCE.   FUTURA SHALL COMPLY WITH CLIENT’S INTERNAL FACILITY AND
INFORMATION TECHNOLOGY SYSTEM ACCESS AND SECURITY POLICIES AND PROCEDURES AND
WILL ENSURE THAT ALL INDIVIDUALS PROVIDING SERVICES ON BEHALF OF FUTURA AGREE TO
BE BOUND BY AND COMPLY WITH ALL SUCH POLICIES AND PROCEDURES.  FUTURA SHALL
PROVIDE REASONABLE ASSISTANCE TO CLIENT IN COMPLYING WITH ITS OBLIGATIONS UNDER
APPLICABLE LAW, INCLUDING BUT NOT LIMITED TO SARBANES-OXLEY ACT OF 2002 (“SOX”)
AND HEALTH INSURANCE PORTABILITY & ACCOUNTABILITY ACT OF 1996 (“HIPAA”) TO THE
EXTENT REQUIRED AS A RESULT OF THE ACTIVITIES CONTEMPLATED HEREUNDER.


 


5.            CONFIDENTIAL INFORMATION


 


5.1  ADVERTISEMENT.   SUBJECT TO THE APPROVAL OF THE CHIEF EXECUTIVE OFFICER OF
INFOLOGIX, WITH SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, AND SUBJECT TO
THE APPROVAL OF ANY APPLICABLE INFOLOGIX CUSTOMERS, FUTURA SHALL BE ALLOWED TO
USE AS A REFERRAL SOURCE CUSTOMERS OF INFOLOGIX THAT FUTURA IS PROVIDING
SERVICES TO UNDER THIS AGREEMENT AND SHALL BE PERMITTED TO ADVERTISE THAT FUTURA
IS PROVIDING SERVICES TO SUCH CUSTOMERS, PROVIDED THAT SUCH ADVERTISEMENTS ARE
CONSISTENT WITH PAST PRACTICE.


 


5.2  CONFIDENTIALITY OBLIGATIONS.  CLIENT AND FUTURA SHALL EACH (A) HOLD THE
CONFIDENTIAL INFORMATION (AS DEFINED BELOW) OF THE OTHER PARTY IN CONFIDENCE AND
AVOID THE DISCLOSURE THEREOF TO ANY OTHER PARTY BY USING THE SAME DEGREE OF CARE
AS IT USES TO AVOID UNAUTHORIZED USE OR DISCLOSURE OF ITS OWN CONFIDENTIAL
INFORMATION OF A SIMILAR NATURE, BUT NOT LESS THAN REASONABLE CARE, AND (B) NOT
USE THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY FOR ANY PURPOSE WHATSOEVER
EXCEPT AS EXPRESSLY CONTEMPLATED UNDER THIS AGREEMENT.  EACH PARTY SHALL
DISCLOSE THE CONFIDENTIAL INFORMATION OF THE OTHER ONLY TO THOSE OF ITS
EMPLOYEES AND CONSULTANTS HAVING A NEED TO KNOW SUCH CONFIDENTIAL INFORMATION
AND HAVE AGREED TO APPROPRIATE CONFIDENTIALITY OBLIGATIONS AND SHALL TAKE ALL
REASONABLE PRECAUTIONS TO ENSURE THAT ITS EMPLOYEES COMPLY WITH THE PROVISIONS
OF THIS SECTION 5.2.

 

6

--------------------------------------------------------------------------------


 


5.3  CONFIDENTIAL INFORMATION.  THE TERM “CONFIDENTIAL INFORMATION” SHALL MEAN
ANY AND ALL INFORMATION OR PROPRIETARY MATERIALS (IN EVERY FORM AND MEDIA) NOT
KNOWN TO THE PUBLIC AND WHICH HAS BEEN OR IS HEREAFTER DISCLOSED OR MADE
AVAILABLE BY EITHER PARTY (THE “DISCLOSING PARTY”) TO THE OTHER (THE “RECEIVING
PARTY”) IN WRITING OR, IF DISCLOSED ORALLY OR BY OTHER MEANS, SUMMARIZED IN
WRITING AND DESIGNATED CONFIDENTIAL WITHIN THIRTY (30) DAYS AFTER SUCH
DISCLOSURE, IN CONNECTION WITH THE SERVICES CONTEMPLATED HEREUNDER, INCLUDING
(A) ALL TRADE SECRETS, (B) EXISTING OR CONTEMPLATED PRODUCTS OR SOFTWARE OWNED
BY CLIENT PURSUANT TO THIS AGREEMENT, SERVICES, DESIGNS, TECHNOLOGY, PROCESSES,
TECHNICAL DATA, ENGINEERING TECHNIQUES, METHODOLOGIES AND CONCEPTS AND ANY
INFORMATION RELATED THERETO, (C) INFORMATION REGARDING CLIENT’S INFORMATION
TECHNOLOGY INFRASTRUCTURE AND DATA, INCLUDING ANY CUSTOMER OR THIRD PARTY DATA
TO WHICH FUTURA MAY BE EXPOSED TO IN PERFORMING ITS OBLIGATIONS HEREUNDER, AND
 (D) INFORMATION RELATING TO BUSINESS PLANS, SALES OR MARKETING METHODS AND
CUSTOMER LISTS OR REQUIREMENTS


 


5.4  EXCLUSIONS.  THE OBLIGATIONS OF EITHER PARTY UNDER SECTION 5.2 SHALL NOT
APPLY TO INFORMATION THAT THE RECEIVING PARTY CAN DEMONSTRATE (A) WAS IN ITS
POSSESSION AT THE TIME OF DISCLOSURE AND WITHOUT RESTRICTION AS TO
CONFIDENTIALITY, AS SHOWN BY ITS PRIOR WRITTEN RECORDS, (B) AT THE TIME OF
DISCLOSURE WAS GENERALLY AVAILABLE TO THE PUBLIC OR AFTER DISCLOSURE BECOMES
GENERALLY AVAILABLE TO THE PUBLIC THROUGH NO BREACH OF THIS AGREEMENT OR OTHER
WRONGFUL ACT BY THE RECEIVING PARTY, (C) HAS BEEN RECEIVED FROM A THIRD PARTY
WITHOUT RESTRICTION ON DISCLOSURE AND WITHOUT BREACH OF AGREEMENT BY THE
RECEIVING PARTY, OR (D) IS REQUIRED TO BE DISCLOSED BY LAW OR ORDER OF A COURT
OF COMPETENT JURISDICTION OR REGULATORY AUTHORITY, PROVIDED THAT THE RECEIVING
PARTY SHALL FURNISH PROMPT WRITTEN NOTICE OF SUCH REQUIRED DISCLOSURE TO AND
REASONABLY COOPERATE WITH THE DISCLOSING PARTY, AT THE DISCLOSING PARTY’S
EXPENSE, IN ANY EFFORT MADE BY THE DISCLOSING PARTY TO SEEK A PROTECTIVE ORDER
OR OTHER APPROPRIATE PROTECTION OF ITS CONFIDENTIAL INFORMATION.


 


6.            WARRANTY


 


6.1  LIMITED WARRANTY.  WITH RESPECT TO ANY SERVICES, FUTURA WARRANTS THE
FOLLOWING:


 


(A)  THE APPLICABLE SERVICES RENDERED HEREUNDER WILL BE PERFORMED IN A GOOD AND
WORKMANLIKE MANNER BY QUALIFIED PERSONNEL CONSISTENT WITH THE QUALITY STANDARDS
AND PRACTICES COMMONLY ACCEPTED IN THE INDUSTRY;

 

7

--------------------------------------------------------------------------------


 


(B)  THE SERVICES PERFORMED WILL SUBSTANTIALLY CONFORM TO ANY APPLICABLE
REQUIREMENTS AND STANDARDS SET FORTH IN EACH APPLICABLE SOW; AND


 


(C)  THE DELIVERABLES AND MATERIALS WILL CONFORM TO THE SPECIFICATIONS SET FORTH
IN THE APPLICABLE SOW FOR SUCH DELIVERABLES AND MATERIALS AND WILL PERFORM AS
INTENDED WHEN UTILIZED BY CLIENT AND/OR ITS CUSTOMER, AS THE CASE MAY BE.


 


6.2  EXCLUSIONS.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
FUTURA’S WARRANTY DOES NOT COVER (A) DEFECTS OR DAMAGE NOT CAUSED BY FUTURA,
INCLUDING, BUT NOT LIMITED TO, DAMAGE IN TRANSIT OR CASUALTY, (EXCEPT WHEN
FUTURA SHIPS WARRANTY RETURNS TO CUSTOMERS AND IS RESPONSIBLE FOR THE PAYMENT OF
SHIPPING, FOR WHICH FUTURA SHALL BEAR THE RISK OF LOSS OF ANY DAMAGE TO THE
PRODUCT IN TRANSIT) (B) ACCIDENT, MISUSE OR NON-COMPLIANCE BY CLIENT OR CUSTOMER
WITH INSTRUCTIONS OR MANUALS, OR (C) ANY ALTERATION OR OTHER MODIFICATION OF ANY
DELIVERABLE BY ANY PERSON OR ENTITY UNDER CLIENT’S OR CUSTOMER’S CONTROL.


 


6.3  REMEDY.


 


                (A)  AS TO ANY SERVICE OR DELIVERABLE DEFINED IN SOW, IF CLIENT
DOES NOT FURNISH WRITTEN NOTICE TO FUTURA PRIOR TO THE END OF THE PERIOD SET
FORTH IN SECTION 1.2, SPECIFYING IN DETAIL THAT SUCH SERVICE OR DELIVERABLE HAS
FAILED TO SATISFY THE APPLICABLE REQUIREMENTS IN ANY MATERIAL RESPECTS AND THE
RESPECTS IN WHICH SUCH SERVICE OR DELIVERABLE DOES NOT CONFORM TO SUCH
REQUIREMENTS, THEN CLIENT WILL BE DEEMED TO HAVE ACCEPTED SUCH SERVICE OR
DELIVERABLE AND, SUBJECT TO SECTION 6.3(C), WAIVED ALL WARRANTY CLAIMS.  IF
REQUESTED BY FUTURA, CLIENT WILL PROMPTLY SIGN AND DELIVER TO FUTURA AN
ACCEPTABLE CERTIFICATE EVIDENCING FINAL ACCEPTANCE OF ANY DELIVERABLE.


 


                (B)  IF CLIENT SHALL GIVE FUTURA A NOTICE OF NONCONFORMING
SERVICE OR DELIVERABLES PURSUANT TO SUBSECTION (A) ABOVE, FUTURA WILL USE
COMMERCIALLY REASONABLE EFFORTS TO MODIFY ANY NON-CONFORMING SERVICE OR
DELIVERABLE IDENTIFIED BY CLIENT IN SUCH NOTICE, AND THE SERVICE OR DELIVERABLE
WILL BE REPERFORMED OR RESUBMITTED TO THE CLIENT AT FUTURA’S COST.  FUTURA’S
OBLIGATIONS ARE SUBJECT TO CLIENT’S COOPERATION WITH FUTURA INCLUDING, IN THE
CASE OF MODIFIED SOFTWARE, ASSISTING FUTURA TO LOCATE AND REPRODUCE THE
NON-CONFORMITY.  IF AT ANY TIME FUTURA NOTIFIES CLIENT THAT IT IS UNABLE TO
REMEDY ANY NON-CONFORMING PORTION OF ANY SERVICE OR

 

8

--------------------------------------------------------------------------------


 


DELIVERABLE, THE APPLICABLE SOW SHALL TERMINATE AS TO THE NON-CONFORMING SERVICE
OR DELIVERABLE AND CLIENT MAY AT ITS OPTION: (I) RECEIVE FROM FUTURA A REFUND OF
ANY FEES PAID FOR SUCH NON-CONFORMING SERVICE; (II) RETURN THE DELIVERABLE AND
RECEIVE FROM FUTURA A REFUND OF ANY FEES PAID FOR SUCH NON-CONFORMING
DELIVERABLE, OR (III) RETAIN THE NON-CONFORMING DELIVERABLE, RECEIVE FROM FUTURA
A PRO-RATED REFUND OF ANY FEES PAID UNDER THE APPLICABLE SOW, AND ATTEMPT TO
CORRECT ANY NON-CONFORMANCE ITSELF OR THROUGH A THIRD PARTY AT CLIENT’S SOLE
EXPENSE.


 


                (C)  CLIENT’S SOLE REMEDY AND FUTURA’S ENTIRE LIABILITY IN
CONNECTION WITH NON-CONFORMING DELIVERABLES OR SERVICE AND/OR TERMINATION OF AN
SOW SHALL BE AS STATED IN THIS SECTION 6.3 AND SHALL BE LIMITED TO THE AMOUNT OF
FEES PAID UNDER THE APPLICABLE SOW THAT RESULT IN LIABILITY.


 


6.4          RISK OF LOSS.  EXCEPT AS OTHERWISE PROVIDED FOR IN THIS AGREEMENT,
FUTURA AGREES TO BEAR ALL RISK OF LOSS FOR THE SERVICES DEFINED BY THE AGREEMENT
AND ALL SOWS THERETO, INCLUDING, BUT NOT LIMITED TO, ALL COSTS RELATED TO:


 

(a)      Warranty, extended warranty and call center services, as further
defined in all related SOWS attached to this Agreement and made a part thereof,
which are sold by Client to its customers and accepted in such SOWs by Futura;

 

(b)      Post and Pre production completion of kitting, imaging and shipments to
Client customers as specified in the related SOWs; and

 

(c)      Futura shall not be liable for any acts or omissions occurring prior to
the delivery of any product or service to the Client customer site that are
covered by a related third party warranty program sold by Client or any third
party warranty provided for by the manufacturer of such product.

 


6.5 SPARE POOLS.  FUTURA SHALL PURCHASE FROM SUPPLIERS REASONABLY ACCEPTABLE TO
FUTURA AND SHALL MAINTAIN AT FUTURA’S OWN COST AND EXPENSE DURING THE TERM OF
THE AGREEMENT, SPARE POOLS INVENTORY ADEQUATE IN AMOUNTS AS DETERMINED BY FUTURA
TO FULFILL PRODUCT WARRANTY REQUIREMENTS, AS DEFINED IN THE RELATED SOWS.

 

9

--------------------------------------------------------------------------------


 


7.                                    LIMITATION OF LIABILITY AND REMEDIES


 


7.1  LIMIT ON DAMAGES.  WITHOUT LIMITING THE RESTRICTIONS OF SECTIONS 1.2, 5.1
AND 6.3, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
FUTURA’S LIABILITY IN THE AGGREGATE UNDER AND WITH RESPECT TO THIS AGREEMENT AND
THE PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT AND ANY DELIVERABLES OR
OTHER ITEMS UNDER THIS AGREEMENT (WHETHER IN TORT, CONTRACT OR OTHERWISE AND
NOTWITHSTANDING ANY FAULT OR NEGLIGENCE) SHALL IN NO EVENT EXCEED, AS TO ANY
CLAIM, IN THE AGGREGATE, THE AMOUNT OF THE COMPENSATION ACTUALLY RECEIVED BY
FUTURA UNDER THE APPLICABLE SOW.


 


7.2  NO CONSEQUENTIAL DAMAGES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR LOSS OF
PROFITS, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATING
TO THE DELIVERABLES OR THIS AGREEMENT  OR RELATED SOWS EVEN IF ADVISED OF THE
POSSIBILITY THEREOF.


 


7.3  EXCEPTIONS TO LIMITATIONS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIMITATIONS ON DAMAGES AND LIABILITY SET FORTH HEREIN SHALL NOT
APPLY TO:  (I) LIABILITY ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF FUTURA, (II) LIABILITY UNDER SECTION 5, AND (III) TO THE EXTENT CONTRARY TO
APPLICABLE LAWS OF ANY STATE HAVING JURISDICTION.


 


8.            EMPLOYEES


 


8.1  NO EMPLOYEE RELATIONSHIP.  FUTURA’S EMPLOYEES ARE NOT AND SHALL NOT BE
DEEMED TO BE EMPLOYEES OF CLIENT.  FUTURA SHALL BE SOLELY RESPONSIBLE FOR THE
PAYMENT OF ALL COMPENSATION TO ITS EMPLOYEES, INCLUDING PROVISIONS FOR
EMPLOYMENT TAXES, WORKMEN’S COMPENSATION AND ANY SIMILAR TAXES ASSOCIATED WITH
EMPLOYMENT OF FUTURA’S PERSONNEL.  FUTURA’S EMPLOYEES SHALL NOT BE ENTITLED TO
ANY BENEFITS PAID OR MADE AVAILABLE BY CLIENT TO ITS EMPLOYEES.

 

10

--------------------------------------------------------------------------------


 


8.2  NON-SOLICITATION OBLIGATIONS.  DURING THE TERM HEREOF AND FOR A PERIOD OF
TWELVE (12) MONTHS FOLLOWING THE COMPLETION OF ANY SOW, NEITHER PARTY SHALL,
DIRECTLY OR INDIRECTLY, UNLESS AGREED TO IN WRITING BY THE OTHER PARTY, SOLICIT
FOR EMPLOYMENT OR EMPLOY, OR ACCEPT SERVICES PROVIDED BY, ANY EMPLOYEE OF THE
OTHER PARTY WHO PERFORMED ANY WORK IN CONNECTION WITH OR RELATED TO THE
SERVICES, NOR SHALL FUTURA SOLICIT WITHIN THE SCOPE OF CLIENT’S BUSINESS,
WITHOUT CLIENT’S EXPRESS PRIOR WRITTEN CONSENT ANY EMPLOYEE OF CLIENT’S CUSTOMER
INTRODUCED BY CLIENT TO FUTURA THAT PRIOR TO SUCH INTRODUCTION FUTURA OR ITS
AFFILIATES NEVER PROVIDED SERVICES TO.


 


9.            TERM AND TERMINATION


 


9.1 TERM.  THE TERM (“TERM”) OF THIS AGREEMENT WILL COMMENCE ON THE EFFECTIVE
DATE AND WILL REMAIN AND CONTINUE IN EFFECT UNTIL DECEMBER 31, 2013 UNLESS
SOONER TERMINATED AS PROVIDED HEREUNDER.  INDIVIDUAL SOWS WILL TERMINATE IN
ACCORDANCE WITH THEIR SPECIFIC TERMS.


 


9.2 TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY EITHER PARTY (THE
“NON-BREACHING PARTY”) UPON WRITTEN NOTICE TO THE OTHER PARTY IF ANY OF THE
FOLLOWING EVENTS OCCUR BY OR WITH RESPECT TO SUCH OTHER PARTY (THE “BREACHING
PARTY”):  (I) THE BREACHING PARTY COMMITS A MATERIAL BREACH OF ANY OF ITS
OBLIGATIONS HEREUNDER AND FAILS TO CURE SUCH BREACH WITHIN SIXTY (60) DAYS;
(II) ANY INSOLVENCY OF THE BREACHING PARTY, ANY FILING OF A PETITION IN
BANKRUPTCY BY OR AGAINST THE BREACHING PARTY, ANY APPOINTMENT OF A RECEIVER FOR
THE BREACHING PARTY, OR ANY ASSIGNMENT FOR THE BENEFIT OF THE BREACHING PARTY’S
CREDITORS; (III) BY EITHER PARTY PURSUANT TO SECTION 3.1; OR (IV) BY CLIENT FOR
ANY REASON OR NO REASON UPON FORTY-FIVE (45) DAYS PRIOR WRITTEN NOTICE TO
FUTURA.


 


9.3          TERMINATION BY FUTURA.  IN THE EVENT FUTURA TERMINATES THIS
AGREEMENT PURSUANT TO SECTION 9.2 , CLIENT SHALL (I) PAY FUTURA A TERMINATION
FEE (WHICH SHALL NOT BE CONSIDERED COMPENSATION UNDER THIS AGREEMENT) EQUAL TO
$750,000 PAYABLE WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE OF TERMINATION BY
FUTURA (THE “TERMINATION FEE”) AND (II) SHALL SUBLEASE (THE “SUBLEASE”) UP TO
10,000 SQUARE FEET AT FUTURA’S OPTION, COMMENCING THIRTY (30) DAYS OF NOTICE OF
TERMINATION BY FUTURA AT FUTURA’S OPTION OF FUTURA’S LEASE FOR THE FACILITY
LOCATED AT 515 PENNSYLVANIA AVENUE, FORT WASHINGTON, PA, AS SET FORTH ON
EXHIBIT 2 HERETO, FOR THE DURATION OF SUCH LEASE, A

 

11

--------------------------------------------------------------------------------


 


COPY OF WHICH IS ATTACHED TO EXHIBIT 2, AND SHALL HAVE FULL RIGHTS OF USE OF
SUCH SPACE FOR CLIENT’S BUSINESS ACTIVITIES, SUBJECT TO THE TERMS AND CONDITIONS
OF SUCH LEASE.


 


9.4          TERMINATION BY CLIENT.  IN THE EVENT CLIENT TERMINATES THIS
AGREEMENT PURSUANT TO SECTION 9.2, CLIENT MAY RECOVER ITS ACTUAL DIRECT DAMAGES,
SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE 7 HEREOF.  IN THE EVENT CLIENT
TERMINATES THIS AGREEMENT PURSUANT TO SECTION 9.2(I), (III) OR (IV), CLIENT
SHALL PAY THE TERMINATION FEE WITHIN FORTY-FIVE (45) DAYS OF NOTICE OF
TERMINATION BY CLIENT AND, AT FUTURA’S OPTION, ENTER INTO THE SUBLEASE, AT WHICH
TIME (NAMELY, THE PAYMENT OF THE TERMINATION FEE AND THE EXECUTION OF THE
SUBLEASE) THIS AGREEMENT SHALL TERMINATE.  ANY RIGHTS OR OBLIGATIONS UNDER A
PREVIOUSLY NEGOTIATED SOW FOR WHICH FUTURA HAS BEEN PAID FOR BY CLIENT SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT; IT BEING UNDERSTOOD AND AGREED THAT
WITH REPECT TO SUCH SOWS, FUTURA SHALL HAVE THE RIGHT TO FULFILL SUCH SOWS
NOTWITHSTANDING TERMINATION OF THIS AGREEMENT


 


9.5          SURVIVAL.  IN THE EVENT OF TERMINATION OR UPON EXPIRATION OF THIS
AGREEMENT, SECTIONS 3, 5, 6, 7, 8, 9, AND 10 HEREOF WILL SURVIVE AND CONTINUE IN
FULL FORCE AND EFFECT.


 


10.          MISCELLANEOUS


 


10.1  GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF
LAWS.


 


10.2  NO ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY EITHER PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, NOT TO BE UNREASONABLY
WITHHELD, EXCEPT EITHER PARTY MAY, UPON PRIOR WRITTEN NOTICE TO THE OTHER PARTY
(BUT WITHOUT ANY OBLIGATION TO OBTAIN THE CONSENT OF SUCH OTHER PARTY), ASSIGN
THIS AGREEMENT OR ANY OF ITS RIGHTS HEREUNDER TO ANY ENTITY WHICH SUCCEEDS (BY
PURCHASE, MERGER, OPERATION OF LAW OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF
THE CAPITAL STOCK, ASSETS OR BUSINESS OF SUCH PARTY, IF SUCH ENTITY AGREES IN
WRITING TO ASSUME AND BE BOUND BY ALL OF THE OBLIGATIONS OF SUCH PARTY UNDER
THIS AGREEMENT AND SUCH CORPORATION OR ENTITY HAS GAAP FINANCIAL NET WORTH AS
DETERMINED UNDER UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED (“GAAP”) IN EXCESS OF SUCH PARTY’S GAAP FINANCIAL NET WORTH
OR, WITH RESPECT TO CLIENT, CLIENT AGREES TO GUARANTEE ITS OBLIGATIONS TO FUTURA
UNDER THIS AGREEMENT AND IN THE EVENT OF FUTURA’S ASSIGNMENT, FUTURA’S SUCCESSOR
IS REASONABLY

 

12

--------------------------------------------------------------------------------


 


SATISFACTORY TO CLIENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNEES.


 


10.3  NOTICES.  ALL NOTICES REQUIRED BY THIS AGREEMENT WILL BE GIVEN IN WRITING
TO THE OTHER PARTY AND DELIVERED BY REGISTERED MAIL, INTERNATIONAL AIR COURIER,
FACSIMILE, OR THE EQUIVALENT.  NOTICES WILL BE EFFECTIVE WHEN RECEIVED AS
INDICATED ON THE FACSIMILE, REGISTERED MAIL, OR OTHER DELIVERY RECEIPT.  ALL
NOTICES WILL BE GIVEN BY ONE PARTY TO THE OTHER AT ITS ADDRESS STATED ON THE
FIRST PAGE OF THIS AGREEMENT UNLESS A CHANGE THEREOF PREVIOUSLY HAS BEEN GIVEN
TO THE PARTY GIVING THE NOTICE.


 


10.4  AMENDMENTS.  THIS AGREEMENT MAY BE MODIFIED ONLY BY A WRITTEN AMENDMENT
EXECUTED BY DULY AUTHORIZED OFFICERS OR REPRESENTATIVES OF BOTH PARTIES.


 


10.5  SEVERABILITY.  IF ANY PROVISION IN THIS AGREEMENT IS HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID, VOID, OR UNENFORCEABLE, THEN SUCH
PROVISION SHALL BE SEVERED FROM THIS AGREEMENT TO THE EXTENT NOT ENFORCEABLE AND
THE REMAINING PROVISIONS WILL CONTINUE IN FULL FORCE.


 


10.6  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS,
EACH OF WHICH WILL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TAKEN TOGETHER WILL
CONSTITUTE ONE SINGLE AGREEMENT BETWEEN THE PARTIES WITH THE SAME EFFECT AS IF
ALL THE SIGNATURES WERE UPON THE SAME INSTRUMENT.


 


10.7  COMPLIANCE.  EXCEPT AS EXPRESSLY PROVIDED HERE, EACH PARTY SHALL COMPLY AT
ITS OWN EXPENSE WITH ALL APPLICABLE LAWS, ORDINANCES, REGULATIONS AND CODES,
INCLUDING THE IDENTIFICATION AND PROCUREMENT OF REQUIRED PERMITS, CERTIFICATES,
LICENSES, INSURANCE, APPROVALS AND INSPECTIONS IN PERFORMANCE UNDER ANY SOW.


 


10.8  COMPLETE AGREEMENT.  UPON THE EFFECTIVE DATE, THIS AGREEMENT TOGETHER WITH
THE RELATED SOWS CONSTITUTE THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PROPOSALS, ORAL OR WRITTEN, AND
ALL OTHER PRIOR OR CONTEMPORANEOUS AGREEMENTS, SOWS AND COMMUNICATIONS, AS WELL
AS ANY SUBSEQUENT PURCHASE ORDER, ACKNOWLEDGMENT, QUOTATION OR OTHER
COMMUNICATIONS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREIN, UNLESS
SPECIFICALLY AGREED TO IN WRITING PURSUANT TO SECTION 10.4.  THE

 

13

--------------------------------------------------------------------------------


 


PARTIES ACKNOWLEDGE THAT THEY ARE CURRENTLY WORKING UNDER A SERVICES AGREEMENT
DATED JULY 17, 2006 AND VARIOUS LETTER AGREEMENTS (“EXISTING AGREEMENTS”).  UPON
THE EFFECTIVE DATE OF THIS AGREEMENT, SUCH EXISTING AGREEMENTS WILL TERMINATE
AND THE PROVISIONS OF THIS AGREEMENT SHALL EXCLUSIVELY GOVERN THE TERMS OF THE
PARTIES’ RELATIONSHIP.


 


10.9  ATTORNEY’S FEES.  IF ANY ACTION, AT LAW OR EQUITY, INCLUDING ANY ACTION
FOR DECLARATORY RELIEF, IS BROUGHT TO ENFORCE OR INTERPRET THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE ATTORNEYS’ FEES FROM
THE OTHER PARTY, IN ADDITION TO ANY OTHER RELIEF THAT MAY BE AWARDED.


 

 

FUTURA SERVICES, INC.

 

INFOLOGIX, INC.

 

 

 

 

 

 

By

/s/ Janet E. DeNicola

 

By

/s/ David T. Gulian

 

 

 

 

 

Title

President

 

Title

Chief Executive Officer

 

 

 

 

 

Date

3/2/09

 

Date

3/2/09

 

14

--------------------------------------------------------------------------------


 

EXHIBIT 1 – STANDARD SERVICES

 

This Exhibit describes the standard services referred to in Section 1.1 of the
Master Services Agreement that Futura will provide InfoLogix (“Client”).  Fees
and service levels related to these standard services will be provided in a
subsequent statement of work (“SOW”).

 

1.              PROVIDER OF STANDARD SERVICES:     Futura Services

 

2.              STANDARD SERVICES DESCRIPTIONS:

 

2.1.  Help Desk Services

 

Help Desk Services are defined as Level 1 Assistance.  This includes answering
the initial call, email, fax, or Customer Care Portal ticket from the Client
customer, whether it is from the Client customer’s help desk or the end user. 
Upon taking standard information from the customer such as name, company,
location, type of issue experienced, Futura personnel will open a ticket in the
Customer Care Portal (“CCP”), troubleshoot with predefined scripts, and either
engage Client’s Level 2 resources or coordinate/facilitate the RMA process with
the vendor.

 

2.2.  Spares Pools Services

 

Spares Pools Services are provided for Client’s customer’s serialized assets
and, where necessary, related accessories such as batteries, chargers, cradles,
etc.  These spares pools, which could either be Client’s or Client’s customer’s
spare asset inventory will be managed, stored, and imaged/configured at Futura’s
facility.  Futura will maintain the spare pool inventory in the CCP where
related accessories will be maintained outside of the CCP.  Spare Pool inventory
in the CCP is available real time for Client’s review and accessory inventory
will be provided monthly to Client or Client’s customer.

 

2.3.  Kitting Services

 

Kitting Services are defined as assembly services supporting mobility
solutions.  These services are typically in support of an assembled solution
that is customized/defined/designed by the Client or Client’s customer.  These
services are used to build anything from 1) a fully assembled solution; 2) a
sub-assembly(ies) as part of a larger assembled solution or 3) a packing and
packaging of mobility hardware along with related peripherals/accessories.

 

2.4.  Deployment Services (Staging and Technology Imaging/Configuration)

 

Deployment Services include, but are not limited to, 1) the technical imaging
and configuration activities (post initial design/configuration typically
performed by the Client or Client’s customer) performed on computing equipment
for the purpose of making the equipment functional for the Client or Client’s
customer use and/or 2) staging activities inclusive of the receipt, packing,
packaging, warehousing, and logistics of computing equipment and related
peripherals/accessories.

 

Futura-InfoLogix Master Services Agreement – Exhibit 1

 

Initials

JED/DG

 

Date

3/2/09

 

--------------------------------------------------------------------------------


 

2.5.  Technology Repair Services

 

Repair Services is a depot service that repairs Client or Client’s customer
computing equipment.  Equipment includes PCs (desktop, laptop, tablet or
handheld) and printers (desktop or portable).  Depending upon the manufacturer
and/or the arrangement with the Client, repair services can be provided for
products that are either in or out of manufacturer warranty.

 

2.6.  Other

 

From time-to-time, Client may ask Futura to provide additional services that are
not specifically outlined in this Exhibit.  If it is a service that both Client
and Futura determine should be classified as a standard service, this
Exhibit will be amended.

 

Futura-InfoLogix Master Services Agreement – Exhibit 1

 

Initials

JED/DG

 

Date

3/2/09

 

--------------------------------------------------------------------------------


 

EXHIBIT 2 – SUBLEASE

 

This Exhibit outlines the sublease costs referred to in Section 9.3 of the
Master Services Agreement.

 

1.               The property at 515 Pennsylvania Avenue, Fort Washington, PA
(“Premises”) consists of 22,215 square feet.  The following is an excerpt of the
lease for the Premises:

 

“4.1  Minimum Rent.  Annual minimum rent for the Premises (“Minimum Rent”) shall
be as follows:

 

First Lease Year (months 1-6)

$111,075.00 per annum; $9,256.25 per month

First Lease Year (months 7-12)

$423,862.20 per annum; $35,321.85 per month

Second Lease Year (months 13-24)

$434,969.70 per annum; $36,247.48 per month

Third Lease Year (months 25-36)

$446,077.20 per annum; $37,173.10 per month

Fourth Lease Year (months 37-48)

$457, 184.70 per annum; $38,098.73 per month

Fifth Lease Year (months 49-60)

$468,292.20 per annum; $39,024.35 per month

Sixth Lease Year (months 61-66)

$479,399.70 per annum; $39,949.98 per month

 

All Minimum Rent shall be payable in equal monthly installments commencing on
the Rent Commencement Date and thereafter due on the first day of each month
during the Term without demand, deduction or set-off, at the following address
(or at such other address of which Landlord shall hereafter give Tenant written
notice):

 

 

Hub Properties Trust

 

P.O. Box 845310

 

Boston, MA 02284-5310”

 

2.               In addition to the above Minimum Rent, additional costs for the
Premises are as follows:

2.1.           Operating Escalation:  In 2008, these costs totaled $13,401.23
for the year or $1,116.77 per month.

2.2.           Real Estate Taxes:  In 2008, these costs totaled $7,543.34 for
the year or $628.61 per month.

2.3.           Utilities:  In 2008, these costs totaled approximately $3,500.00
per month.

 

Futura-InfoLogix Master Services Agreement – Exhibit 2

 

Initials

JED/DG

 

Date

3/2/09

 

--------------------------------------------------------------------------------